Citation Nr: 1815500	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-16 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an increased rating in excess of 50 percent from January 24, 2012 to June 5, 2013, and an increased rating in excess of 70 percent from June 6, 2013 for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee from December 1, 2013, to include the validity of the prior reduction from 50 percent.

5.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the right knee from December 1, 2013, to include the validity of the prior reduction from 50 percent.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2012 (back condition), May 2013 (TDIU), September 2013 (bilateral knee), and July 2017 (PTSD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The current Agency of Jurisdiction is the RO in Providence, Rhode Island. 

In November 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing regarding his PTSD, back condition, and TDIU claims.  A transcript of that hearing is associated with the claims file. 

Prior to December 1, 2013, the Veteran received 50 percent ratings for each knee due to degenerative joint disease.  The RO issued a rating decision in September 2013 reducing each knee's rating to 10 percent.  In a Notice of Disagreement (NOD) signed and dated May 2014, but was not received by VA until July 2015, the Veteran stated he never received the September 2013 decision because VA sent the notification to his old address.  He stated he previously updated his address with VA.  The RO issued a letter to the Veteran in October 2015, explaining that his NOD was untimely.  The Veteran resubmitted the NOD in July 2017, and noted it was originally submitted in May 2014.  In August 2017, the Veteran's representative submitted a good cause extension request for the Veteran's late filing of a NOD, which VA granted in September 2017.  Following the issuance of a November 2017 Statement of the Case (SOC) that affirmed the rating reduction, the Veteran appealed to the Board in December 2017.  He elected not to have a hearing for his knee claims. 

REMAND

The Veteran's last VA examination to evaluate the severity of his service-connected back condition was in April 2012.  During the November 2017 hearing, the Veteran alleged that his back condition has worsened since that examination and warranted a higher rating.  Specifically he stated he has flare-ups, his range of motion is more limited, and he has difficulty with lifting.

The Veteran also contends his PTSD warranted a higher rating.  His most recent VA examinations to evaluate PTSD were in August 2012 and June 2013.  At the hearing, the Veteran testified that his symptoms include suicidal thoughts, and difficulty being around and working with other people.  Additionally, VA medical records from November 2017 indicate the Veteran reported hearing voices related to military trauma flashbacks.

Though the Veteran's knees were not specifically discussed during the November 2017 hearing, his spouse testified that she has witnessed the Veteran's knees buckle when he attempts to get off of the bed.  His last VA knee examination was in April 2012.

The Board finds that for the purposes of evaluating the current degree of severity of the Veteran's conditions, the VA examinations within the claims file do not represent objective contemporaneous evidence upon which a decision can lie.  VA's duty to assist includes providing new medical examinations when the available evidence is too old for an adequate evaluation of the current conditions and the disabilities may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  New VA examinations to determine the severity of the Veteran's back condition, PTSD, and bilateral knee conditions are warranted.  

The claim for entitlement to a TDIU is inextricably intertwined with the Veteran's increased rating claims.  Thus, adjudication of the TDIU claim is deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any and all outstanding medical records from the Veteran and associate them with the claims file.

2.  Schedule the Veteran for VA examinations to ascertain the current severity of his service-connected back and knee conditions.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  A full range of motion testing must be performed where possible.  Any joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his spine and/or knee symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected PTSD symptoms.

The examination report should include a full psychiatric diagnostic assessment according to the DSM-V criteria.  The examiner should thoroughly discuss the impact of the Veteran's PTSD symptoms on his social and occupational functioning.

The examiner's report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

All pertinent symptomatology should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

4.  After undertaking any additional development and adjudicating the pending appeals, readjudicate the claims, including TDIU.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




